09/14/2021


                                           DA 21-0050
                                                                                            Case Number: DA 21-0050

               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                           2021 MT 231


IN RE THE PARENTING OF:

P.H.R. and P.H.R.,

         Minor Children,

MARLEN DELANO RUSSELL,

                Petitioner and Appellee,

         and

SARAH PATRICIA RUSSELL,

                Respondent and Appellant.


APPEAL FROM:            District Court of the Fourth Judicial District,
                        In and For the County of Missoula, Cause No. DR-19-902
                        Honorable Leslie Halligan, Presiding Judge

COUNSEL OF RECORD:

                 For Appellant:

                        Scotti L. Ramberg, Office of the State Public Defender, Missoula, Montana

                 For Appellee:

                        Lucy Hansen, Hansen Law Practice, PLLC, Missoula, Montana


                                                     Submitted on Briefs: July 21, 2021

                                                                Decided: September 14, 2021


Filed:

                                  Vir-6A.-if
                        __________________________________________
                                          Clerk
Justice Beth Baker delivered the Opinion of the Court.

¶1     Sarah Willmon (formerly Sarah Patricia Russell) appeals four provisions of a

Fourth Judicial District Court order and amended parenting plan requiring her and her

current husband to attend family counseling, allowing her ex-husband Marlen Delano

Russell to contact the children “regularly,” requiring the parties to mediate future disputes,

and splitting between the parties the tax dependency deductions. We affirm in part and

reverse in part.

                   FACTUAL AND PROCEDURAL BACKGROUND

¶2     The parties were divorced by a Texas court decree in January 2015. The Texas

parenting plan appointed Sarah as the sole managing conservator for their two minor

children. It included alternate plans in case of one parent’s relocation to a residence

“more than 100 miles” from the other parent. Sarah and the parties’ children moved to

Montana in July 2016. Marlen remained in Texas.

¶3     In December 2019, Marlen registered the parties’ divorce decree and parenting plan

in Montana’s Fourth Judicial District Court. Among other filings, Marlen in February 2020

filed a motion to amend the existing parenting plan and a proposed amended parenting

plan. He requested primary custody of the children, arguing that there was a substantial

change in circumstances warranting modification of the plan, including the children’s

move to Montana, the children’s decline in reported wellbeing, Sarah’s alleged neglect of

the children, Sarah’s new husband who Marlen alleges is abusive, and the children’s new

ages, needs, and interests. He also included in the proposed amended parenting plan a

provision that “[t]he parties shall alternate claiming the children on their tax returns every

                                              2
tax year” and a communication provision stating that the parents’ phone calls with the

children “shall be unrestricted but on a reasonable basis.” Sarah responded that many of

Marlen’s allegations were false and lacked evidentiary support, and that there were not

changed circumstances sufficient to allow amendment of the parenting plan. She also

indicated she would be willing to participate in mediation regarding the parenting plan

amendment “given certain protective measures are taken due to the history of domestic

violence” between the parties.

¶4     The District Court ordered the parties to engage in mediation prior to any further

hearing on the motion, and the parties did so in May 2020 via Zoom. As a result of the

mediation the parties entered into a stipulation concerning various matters, including

Marlen’s communication with the children. The stipulation provided: “Father shall call

P.R. (daughter) on her cell phone rather than through Mother’s phone. Father shall be

entitled to phone calls with P.R. (son) through Mother’s phone on Monday[,] Wednesday[,]

and Friday at 7:25 p.m. and shall cease calling Mother’s phone at other times.” The parties

then filed their stipulation with the District Court.

¶5     In September 2020, the District Court held a hearing on the remaining issues under

Marlen’s motion. Both parties testified, as did a therapist who had seen the parties’

daughter on a few occasions. The District Court interviewed the parties’ children in

chambers following the hearing. It also had access to Department of Family Services

records and the parties’ Texas court file.

¶6     The court issued its Order and Amended Parenting Plan in December 2020. It

granted Marlen’s motion in part, agreeing with Marlen that, among other things, Sarah and

                                               3
the children’s move to Montana constituted changed circumstances that supported adopting

some amendments to the parenting plan. The court concluded, however, that Sarah would

remain primary parent and the parenting schedule would remain the same. Relevant to this

appeal, the court’s order and amended parenting plan include provisions that require Sarah

and her husband to attend family counseling, allow the absent parent to contact the children

“regularly,” require the parties to mediate future disputes, and split between the parties the

tax dependency deductions.

                                STANDARD OF REVIEW

¶7     We review a district court’s conclusions of law de novo. Giambra v. Kelsey,

2007 MT 158, ¶ 28, 338 Mont. 19, 162 P.3d 134 (citations omitted). We review for clear

error a district court’s findings in support of its decision to modify a parenting plan.

Guffin v. Plaisted-Harman, 2010 MT 100, ¶ 20, 356 Mont. 218, 232 P.3d 888 (citing

In re Marriage of Oehlke, 2002 MT 79, ¶ 9, 309 Mont. 254, 46 P.3d 49). “A finding of

fact is clearly erroneous if it is not supported by substantial evidence, if the court

misapprehended the effect of the evidence or if, upon reviewing the record, this Court is

left with the definite and firm conviction that the district court made a mistake.” In re S. T.,

2008 MT 19, ¶ 8, 341 Mont. 176, 176 P.3d 1054 (citation omitted).

¶8     “[A] district court’s decision will not be disturbed on appeal unless there is a mistake

of law or a finding of fact not supported by substantial credible evidence that would amount

to a clear abuse of discretion.” Guffin, ¶ 20 (citations and internal quotation marks

omitted); In re Marriage of D'Alton, 2009 MT 184, ¶ 7, 351 Mont. 51, 209 P.3d 251

(citation omitted). This Court reviews a district court’s award of a tax exemption for an

                                               4
abuse of discretion. In re Marriage of Foreman, 1999 MT 89, ¶ 41, 294 Mont. 181,

979 P.2d 193 (citing In re Marriage of Schnell, 273 Mont. 466, 471, 905 P.2d 144,

147 (1995)). A court has abused its discretion if it “acted arbitrarily without employment

of conscientious judgment or exceeded the bounds of reason resulting in substantial

injustice.” Guffin, ¶ 20 (citation omitted).

                                       DISCUSSION

¶9     1. Whether the District Court erred when it ordered Sarah’s husband to engage in
family counseling.

¶10    Related to its concern that no caregiver should use corporal punishment on the

children and in order “[t]o establish other appropriate interventions and issues regarding

the parenting of children in a blended family,” the District Court ordered that “Sarah shall

engage in family counseling with her current husband.” Sarah argues that the District Court

erroneously included her husband in this order because he is not a party to the case and

thus is not subject to the court’s jurisdiction. Marlen responds that the District Court’s

inclusion of Sarah’s husband was a proper exercise of its discretion and authority to ensure

the children’s physical and emotional health and well-being because her husband is “a man

she agreed to add into her household and a man who she has allowed to discipline the

children.” Marlen agrees that Sarah’s husband cannot be held in contempt for failing to

attend counseling but argues that Sarah “has been tasked with ensuring that other adult

members of her household are safe around the children.”

¶11    A court may exercise power over or compel the action of only those parties under

the court’s jurisdiction.    Reed v. Woodmen of the World, 94 Mont. 374, 381–82,


                                               5
22 P.2d 819, 821 (1933); Locke v. Estate of Davis, 2015 MT 141, ¶ 32, 379 Mont. 256,

350 P.3d 33 (where Safeco was not a named party, was not represented by counsel, and did

not appear before the district court, the court erred in making findings against it). A person

becomes a party to an action through her or his voluntary appearance before the court or

through legal service of summons. M. R. Civ. P. 4(b)(2); Deich v. Deich, 136 Mont. 566,

577, 323 P.2d 35, 41 (1958) (citation omitted).

¶12    Although the District Court has discretion in fashioning appropriate provisions for

the best interests of the children, it erred to the extent it included Sarah’s current husband

in its order to attend family counseling. Sarah’s husband is not a party to this case, nor did

he at any time voluntarily submit himself to the jurisdiction of the District Court. Montana

courts do not have the authority to order a non-party to engage in conduct, nor can they

enforce such an order. Further, Sarah cannot be held in contempt if her husband fails to

comply with the order. We accordingly reverse that provision of the District Court’s order

requiring Sarah’s current husband to attend family counseling.

¶13 2. Whether the District Court abused its discretion when it ordered that the absent
parent may contact the children “regularly.”

¶14    After a court has determined that changed circumstances exist sufficient to allow

amendment of a parenting plan, it may amend such a parenting plan only if the amendment

“is necessary to serve the best interest of the child.”        Section 40-4-219(1), MCA;

Jacobsen v. Thomas, 2006 MT 212, ¶ 16, 333 Mont. 323, 142 P.3d 859.

Sections 40-4-212(1) and -219(1), MCA, provide a non-inclusive list of eighteen factors to

be considered when analyzing the best interests of the children. Such factors include:


                                              6
whether “one parent has willfully and consistently: (i) refused to allow the child to have

any contact with the other parent; or (ii) attempted to frustrate or deny contact with the

child by the other parent”; and “whether the child has frequent and continuing contact with

both parents, which is considered to be in the child’s best interests unless the court

determines, after a hearing, that contact with a parent would be detrimental to the child’s

best interests[.]” Sections 40-4-212(1), -219(1), MCA.

¶15    In considering the factors for the children’s best interests, the court found that

“Marlen accuses Sarah of frustrating his ability to talk to the children, but the [c]ourt finds

these accusations without merit. Marlen’s communication expectations are, for the most

part, unreasonable given the children and Sarah’s schedules.            She has reasonably

accommodated his requests.” The District Court ultimately ordered in the amended

parenting plan: “The non-parenting parent shall have the opportunity to Skype, FaceTime,

or call the children regularly. Additionally, the children shall have the right at any time to

contact or communicate with the absent parent.”

¶16    Sarah argues that the District Court erred by allowing Marlen to communicate

“regularly” in contradiction of the parties’ mediated stipulation regarding communication,

which allows contact only at specified times. She also argues this provision contradicts

the District Court’s own findings that Marlen’s communication expectations have been

unreasonable. She contends that any deviation from the parties’ stipulation is not in the

best interests of the children when Marlen’s actions were intended only to harass and assert

control over Sarah and “will invite more conflict, not less.”



                                              7
¶17    The record supports the District Court’s conclusion that Marlen’s communication

expectations have been unreasonable and that Sarah has not attempted to prevent his

communication with the children. For at least five years leading up to the parties’

May 2020 mediation, Marlen would typically call Sarah’s phone at 7:25 a.m. and 7:25 p.m.

seven days per week; if Sarah did not answer, Marlen would call again, leave multiple

voicemails, and typically send multiple text messages. Though the parties testified to

continued difficulties related to communication even after the May 2020 mediation and

resulting stipulation, the record substantiates the District Court’s finding that Sarah never

unreasonably attempted to frustrate Marlen’s communication with the children. “[T]o the

extent that the court is able to correctly apply th[e] statutory requirements while, at the

same time, holding the parties to their on-record stipulations and written agreements, it

should do so.” In re Marriage of Simms, 264 Mont. 317, 326, 871 P.2d 899, 905 (1994).

The District Court did not explain its departure from the parties’ stipulation and abused its

discretion when it failed to incorporate the stipulation’s terms regarding communication

with the children. We reverse that provision and remand for modification of the amended

parenting plan to incorporate those terms.

¶18 3. Whether the District Court erred when it ordered future conflicts be subject to
mandatory mediation.

¶19    “The district court may at any time consider the advisability of requiring the parties

to a proceeding under this chapter to participate in the mediation of the case.” Section 40-4-

301(1), MCA; see also § 40-4-219(9), MCA. We held in Hendershott v. Westphal,

however, that a court cannot require mediation in family law cases if it has “reason to


                                              8
suspect” domestic violence. 2011 MT 73, ¶ 22, 360 Mont. 66, 253 P.3d 806 (quoting § 40-

4-301(2), MCA (2009)); see also § 40-4-219(9), MCA (2019) (a court may order mediation

regarding parenting plan amendments “[e]xcept in cases of physical, sexual, or emotional

abuse or threat of physical, sexual, or emotional abuse by one parent against the other

parent . . .”). “[T]he basic rules, assumptions, and goals of mediation are undermined in

those particular cases when the parties have a history of domestic violence.” Hendershott,

¶ 26 (citations omitted).

¶20    The District Court expressed “some concerns with abuse at the hands of Marlen

given Sarah’s accusations of Marlen’s physical, verbal, and mental abuse against Sarah

and his threats to her upon their divorce, but again the evidence is not conclusive.”

Presumably because the evidence was not “conclusive,” the court included in the amended

parenting plan:

       21. Parenting Mediation. In the event the parties are unable to resolve an
       important conflict between them regarding the children, they shall seek the
       assistance of a neutral third party acceptable to both Marlen and Sarah, and
       to try to resolve their differences through confidential mediation. The parties
       shall equally split the cost of such mediation.

¶21    Sarah argues that the District Court erred by ordering the parties to mediate any

future conflicts. She contends that the record demonstrates a long history of domestic

violence in the parties’ relationship and that, “[t]hrough testimony, her filings, and

affidavits, it is evident that [Sarah] still fears [Marlen] and there continue to be substantial

issues with power and control.” She argues that the District Court’s noted “concerns” about

domestic violence were sufficient to trigger the “reasonable suspicion” standard under



                                               9
§ 40-4-301(2), MCA, and Hendershott. Sarah thus contends that the parties should not be

required to mediate absent their consent.

¶22    In Hendershott, we interpreted § 40-4-301(2), MCA’s, “reason to suspect” language

as being a “minimal standard.” Hendershott, ¶ 24 (citation omitted) (“the ‘reason to

suspect’ standard was used because it was lower than probable cause and consistent with

doctor and teacher standards for investigating abuse”). There, we struck the final parenting

plan’s provision requiring mediation for any future disputes where the mother’s

admissions, a doctor’s testimony, and other credible evidence provided a reason to suspect

that the parties’ relationship was emotionally abusive. Hendershott, ¶¶ 29, 32. In response

to our interpretation that § 40-4-301(2), MCA, is an “absolute bar” to mediation in such

cases, Hendershott, ¶¶ 25, 32, the 2013 Legislature amended it to clarify that a court may

“authorize or permit continuation of mediated negotiations” only when “each of the parties

provides written, informed consent[.]” See also § 40-4-301(5), MCA (defining “informed

consent” as “an educated, competent, and voluntary choice to enter into mediation”).

¶23    The record supports the District Court’s finding of “concern” that there may have

been a history of domestic violence in the parties’ relationship. When her counsel asked

what “would have driven [Sarah] to the Crisis Intervention Center in Texas[,]” Sarah

responded:

       Being held at gunpoint, being bit on my chest, being held down and crying
       during sex and begging him to stop, him using pressure points on my hand
       and my shoulders, him outright telling me that he would live—never leave a
       mark that would be seen by anybody, him grabbing me by the hair, him
       holding me between his legs and not letting me up, him constantly talking
       about an attack dog that he would train to kill anybody on command, him


                                            10
       picking up our pets when he would get frustrated and putting his arm—his
       hands around their neck.

Sarah also testified to her continued feelings of intimidation and harassment by Marlen.

¶24    The District Court’s “concern” was enough to satisfy the “reason to suspect”

standard under § 40-4-301(2), MCA, and Hendershott. We are unpersuaded by Marlen’s

contention that there was no reason to suspect abuse because Sarah voluntarily participated

in the May 2020 mediation, there were no criminal charges or orders of protection against

him, and the original parenting plan’s terms provided for direct communication between

the parties. Contrary to Marlen’s assertions, Sarah expressed her concerns about domestic

violence in the relationship prior to mediation and stated that she agreed to such mediation

only because it took place over Zoom. Despite the absence of “conclusive” evidence that

would have been shown by the filing of charges or entry of orders of protection against

Marlen, the District Court’s own reasonable finding of “concern” regarding abuse is

enough to trigger the requirements of the statute.

¶25    The District Court erroneously ignored its own finding when it ordered the parties

to mediate future disputes without including a requirement that they each provide

“written informed consent.” We reverse the mediation provision in the amended parenting

plan as written and remand for incorporation of the requirement that the parties may

mediate future disputes so long as each party provides “written informed consent,”

consistent with § 40-4-301(2), MCA.




                                             11
¶26 4. Whether the District Court erred when it divided the tax dependency deductions
between the parties.

¶27    The District Court in the amended parenting plan included a change in the parties’

tax dependency deductions:

       23. Tax Exemptions/Deductions/Credits. The parents shall each be
       entitled to claim a child for purposes of their federal and state tax returns. To
       simplify this process, Marlen shall claim [the parties’ daughter] until he can
       no longer claim her, and Sarah shall claim [the parties’ son]. When
       [their daughter] can no longer be claimed, then the parties shall alternate
       claiming [their son] for any available tax exemption, deduction, or credit.
       The parties may consult with a tax professional and agree to a different
       procedure if the tax benefit would result in greater benefit to the parents.

¶28    Sarah argues that the District Court erred by sua sponte ordering a division of the

tax dependency deduction because it was “in contradiction of the previous Texas order[]

and without testimony, evidence[,] or findings of fact to support [it].” She contends that

federal, Texas,1 and Montana law allow only the primary custodial parent to claim tax

dependency deductions, and thus as the primary custodial parent she was granted both tax

dependency deductions under the Texas court order. She alternatively argues that the

District Court’s allocations were not supported by any evidence or in the best interests of

the children.

¶29    “[T]he general rule under federal law is that the primary custodial parent is entitled

to the dependency deduction.” In re Foreman, ¶ 42 (citing In re Marriage of Milesnick,




1
  Sarah cites In the Interest of A.M., No. 04-16-00335-CV, 2017 Tex. App. LEXIS 3203, at *5
(2017), and Kolb v. Kolb, 479 S.W.2d 81, 82 (Tex. Civ. App. 1972), arguing that Texas courts
have determined they may not allocate tax dependency deductions because such determinations
are preempted by federal law. Because the District Court amended the parenting plan pursuant to
Montana law, we need not consider Texas law.
                                              12
235 Mont. 88, 93–94, 765 P.2d 751, 754–55 (1988)); see 26 U.S.C. § 152(e);

Admin. R. M. § 42.15.403 (2004). Montana courts, however, have jurisdiction to assign

tax dependency deductions in dissolution cases if “the allocations would serve the best

interests of the children and the parties.”        In re Milesnick, 235 Mont. at 93–94,

765 P.2d at 754–55 (citations omitted) (concluding that “the 1984 changes [to the federal

tax code] were not enacted to strip state courts of the power to allocate dependency

exemptions between parties to a dissolution action”); see Admin. R. M. § 42.15.401(4)(b)

(2004) (“If a decree of divorce or legal separation . . . provides that the taxpayer may claim,

and the other parent will not claim, a dependent exemption for a child for state income tax

purposes, the taxpayer is treated as having provided over half of the child’s support for

Montana income tax purposes.”).

¶30    The District Court acted within its discretion when it split the tax dependency

deductions between both parties. Marlen included this provision in his proposed amended

parenting plan, the parties presented evidence and testimony related to their respective

financial contributions for the children since their dissolution, and the District Court

considered the parties’ financial contributions with respect to the children. This provision

did not conflict with the Texas decree, nor did federal law preempt the court’s ability to

allocate these deductions. In re Milesnick, 235 Mont. at 93–94, 765 P.2d at 754–55. We

find unpersuasive Sarah’s attempts to distinguish In re Milesnick from the circumstances

of this case. We accordingly affirm the tax dependency deduction provision in the

amended parenting plan.



                                              13
                                     CONCLUSION

¶31    We affirm the District Court’s allocation of the tax dependency deductions between

the parties, but we reverse those provisions in the court’s amended parenting plan ordering

Sarah’s new husband to attend counseling, allowing the absent parent to communicate with

the children “regularly” instead of according to the parties’ stipulation, and requiring the

parties to mediate future disputes without requiring informed, written consent. We decline

Marlen’s request for M. R. App. P. 19(5) sanctions against Sarah, as we have determined

that her appeal is not frivolous. We remand for revisions to the December 31, 2020

Amended Parenting Plan consistent with this Opinion.


                                                 /S/ BETH BAKER


We Concur:

/S/ MIKE McGRATH
/S/ JAMES JEREMIAH SHEA
/S/ DIRK M. SANDEFUR
/S/ JIM RICE




                                            14